Citation Nr: 0841792	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-40 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for renal 
insufficiency, claimed as secondary to hypertension and 
service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

This appeal was previously before the Board in February 2007 
and July 2008, when it was remanded for additional 
evidentiary and procedural development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In July 2008, the Board remanded this case to obtain the 
report of the December 2007 VA examination, which was 
conducted pursuant to a February 2007 Board Remand.  This was 
accomplished; however, review of the examination report 
reflects that the examiner did not address all of the 
questions posed in the Board's February 2007 Remand.  
Specifically, the examiner was asked to express an opinion as 
to whether the veteran's hypertension had its onset in 
service, or is related to his service-connected diabetes 
mellitus.  Although the examiner provided, in pertinent part, 
a diagnosis of "[e]ssential hypertension.  Occurring 
approximately 20 years after service" (essentially 
indicating that the hypertension did not have its onset in 
service), the report does not address whether the veteran's 
hypertension is related to his service-connected diabetes.  
This should be done.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.	The RO should return the claims file to 
the December 2007 VA examiner.  If that 
examiner is not available, the claims 
file should be referred to another 
appropriate individual.  The examiner 
should review the record in its 
entirety and should opine as to whether 
it is at least as likely as not (i.e., 
at least a 50 percent probability) that 
the veteran's current hypertension is 
caused or aggravated by his service-
connected diabetes mellitus.  (In this 
regard, to be aggravated is to undergo 
an increase in severity that is 
proximately due to or the result of 
diabetes.)  Any opinion should be 
supported by a complete rationale, and 
if it is determined hypertension was 
aggravated by diabetes, the base line 
level of hypertension from which that 
aggravation may be measured should be 
described.  If it is necessary to re-
examine the veteran, that should be 
arranged.

2.	When the development requested has been 
completed, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  The 
case should then be returned to the 
Board for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 





Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

